NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19, 21-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOYOS et al. (US 20150363986 A1).
Re claim 16. HOYOS discloses (as for claim 1) a system for managing physical assets, comprising: 
a server configured to store a first asset record corresponding to a first physical asset and a second asset record corresponding to a second physical asset; 
a collector device (FIG.1) mounted on the first physical asset; and 
a beacon device (FIG.1 – mobile device includes processor, transceiver and memory modules which can store data such as user profile(s) [0080], [0093, 0096]) mounted on the second physical asset, wherein the collector device is configured to monitor the beacon device; [0061, 0080] 
wherein the collector device is configured to communicate with the server so as to provide status data (FIG.3 – steps 315-350 – FIG.4 – steps 405-430 – function steps include status data from either user mobile device or vehicle) and access control (i.e. functions steps include access control data which determines who and what functions can be performed – mobile device is used for authentication functions [0034, 0134]) for the first and second physical assets.  
Re claim 19. HOYOS discloses the system of claim 16, wherein the first physical asset comprises a storage enclosure (i.e. interior of vehicle where user operates such vehicle) and the second physical asset (i.e. a user accesses vehicle by carrying mobile device into vehicle – FIG.1) comprises an asset contained within the storage enclosure. 
Re claim 21. HOYOS discloses [0116, 0155] the system of claim 16, wherein the collector device is configured to transmit the status data for the first and second physical assets to the server in accordance with a preconfigured schedule.  
Re claim 22. HOYOS discloses [0087, 0123] the system of claim 16, wherein the collector device is configured to transmit the status data for the first and second physical assets to the server responsive to detection of a change in the status data.  
Re claim 23. HOYOS discloses [0060] the system of claim 16, wherein the collector device is configured to collect sensor data (sensors 160 can collect various data during operation of vehicle functions) from one or more sensors mounted on the first physical asset, and wherein the status data for the first physical asset includes the sensor data.  
Re claim 24. HOYOS discloses [0060, 0097, 0148, 0150, 0153] the system of claim 23, wherein one of the sensors comprises a GPS sensor, wherein the sensor data includes location data, and wherein the server is configured to assign a location to each of the first and second physical assets based on the location data.
Re claim 25. HOYOS discloses (as applied for claim 16) a system for managing physical assets, comprising: 
a server configured to store (fig.1 – servers 102/105) [0024, 0069] (i) a first asset record containing a first asset identifier corresponding to a first physical asset ([0087, 0112] i.e. deviceID associated with the on-board computer, vehicle identifier) and (ii) a second asset record [0080, 0083-0084] containing a second asset identifier corresponding to a second physical asset (mobile device 101a – which is enrolled using system in FIG.1 with method functions in FIG.4); 
a collector device (i.e. on-board computer 101b) mounted on the first physical asset and configured to store the first asset identifier [0112]; and 
a beacon device (i.e. mobile device 101a implicitly includes at least one module that processes communication functions for authentication functions) mounted on the second physical asset and configured to store the second asset identifier [0061]; 
wherein the collector device [0050, 0061] is configured to (i) receive the second asset identifier from the beacon device [0106], (ii) generate status data for the first and second physical assets [0007], wherein the status data [0142] for the first physical asset includes the first asset identifier and the status data for the second physical asset includes the second asset identifier, and (iii) transmit the status data for the first and second physical assets to the server [0007, 0038, 0040, 0077]; 
wherein the server is configured to receive the status data for the first and second physical assets from the collector device and update (i.e. data is updated during monitoring of vehicle usage and during processing of user/vehicle authorization since user authorization can be changed/updated with changes to user access [0087, 0123]) the first and second asset records based on the status data. [0007, 0052, 0087, 0123]
Re claim 27. HOYOS discloses (as for claim 19) the system of claim 25, wherein the first physical asset comprises a storage enclosure and the second physical asset comprises an asset contained within the storage enclosure.  
Re claim 28. HOYOS discloses (as for claim 21) the system of claim 25, wherein the collector device is configured to transmit the status data for the first and second physical assets to the server in accordance with a preconfigured schedule.  
Re claim 29. HOYOS discloses (as for claim 22) the system of claim 25, wherein the collector device is configured to transmit the status data for the first and second physical assets to the server responsive to detection of a change in the status data.  
Re claim 30. HOYOS discloses the system of claim 25, wherein the server is configured to store a first account record containing a first account identifier and a second account record containing a second account identifier (server is capable of storing various types of data), and wherein the server is further configured to (i) update at least one of the first asset record and the first account record responsive to an indication (as for claim 25) that the first account identifier is authorized to access the first physical asset and (ii) update at least one of the second asset record and the second account record responsive to an indication (as for claim 25) that the second account identifier is authorized to access the second physical asset. [0087, 0123]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOYOS et al. (US 20150363986 A1) in view of PUDAR et al. (US 20160203661 A1).
Re claim 1. HOYOS discloses (abstract) a system for managing physical assets (i.e. FIG.1-4), comprising: 
a server (fig.1 – servers 102/105) [0024, 0069] configured to store 
(i) a first asset record containing a first asset identifier ([0087, 0112] i.e. deviceID associated with the on-board computer, vehicle identifier) corresponding to a first physical asset (vehicle) and 
(ii) a second asset record [0038] containing a second asset identifier [0080, 0083-0084] corresponding to a second physical asset (mobile device 101a – which is enrolled using system in FIG.1 with method functions in FIG.4); 
a collector device (i.e. on-board computer 101b) mounted on the first physical asset and configured to store the first asset identifier [0112]; and 
a beacon device (i.e. mobile device 101a implicitly includes at least one module that processes communication functions for authentication functions) mounted on the second physical asset and configured to store the second asset identifier [0061]; 
wherein the collector device [0050, 0061] includes (i) a local interface 150 configured to enable communication with the beacon device, (ii) a remote interface 150 configured to enable communication with the server, and
wherein the collector device is configured to (i) receive the second asset identifier from the beacon device via the local interface [0106], (ii) receive sensor data from the one or more sensors via the telematics interface [0060], (iii) generate status data [0007] for the first and second physical assets, wherein the status data for the first physical asset includes the first asset identifier and the sensor data [0142], and wherein the status data for the second physical asset includes the second asset identifier, and (iv) transmit the status data for the first and second physical assets to the server via the remote interface; [0007, 0038, 0040, 0077]
wherein the server is configured to receive the status data for the first and second physical assets from the collector device and update (i.e. data is updated during monitoring of vehicle usage and during processing of user/vehicle authorization since user authorization can be changed/updated with changes to user access [0087, 0123]) the first and second asset records based on the status data. [0007, 0052, 0087, 0123]
	However, HOYOS fails to explicitly disclose:
(iii) a telematics interface configured to enable communication with one or more sensors mounted on the first physical asset.
PUDAR teaches (abstract) in a similar field of invention of vehicle sharing systems, the use of telematics interface unit 30 [0016] configured to enable communication with plural sensors [0020, 0022] mounted on the vehicle (FIG.1), for the purpose of performing different vehicle functions (i.e. diagnostic, monitoring, control, reporting and/or other functions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a telematics unit and connecting such with sensors of the vehicle as taught by PUDAR in order to obtain a means of performing vehicle functions such as diagnostic, monitoring, control, reporting, of the vehicle during usage by any user.
Re claim 3. HOYOS discloses the system of claim 1, wherein the first physical asset comprises a storage enclosure (i.e. interior of vehicle where user operates such vehicle) and the second physical asset comprises an asset (i.e. a user accesses vehicle by carrying mobile device into vehicle – FIG.1) contained within the storage enclosure.  
Re claim 4. HOYOS discloses [0116, 0155] the system of claim 1, wherein the collector device is configured to transmit the status data for the first and second physical assets to the server in accordance with a preconfigured schedule.  
Re claim 5. HOYOS discloses [0087, 0123] the system of claim 1, wherein the collector device is configured to transmit the status data for the first and second physical assets to the server responsive to detection of a change in the status data.  
Re claim 6. HOYOS discloses [0060, 0097, 0148, 0150, 0153] the system of claim 1, wherein one of the sensors comprises a GPS sensor, wherein the sensor data includes location data, and wherein the server is configured to assign a location to each of the first and second physical assets based on the location data.  
Re claim 7. HOYOS discloses the system of claim 1, wherein the server is configured to store an account record (i.e. user account) containing an account identifier [0077-0078], and wherein the server is further configured to (i) receive an authorization request containing the account identifier and the first asset identifier from a client computing device (FIG.4 – authorization request 405 starts the process for accessing vehicle), (ii) determine, based on a comparison between the first asset record and the account record, whether to authorize the request 425 [0098, 0109, 0110, 0114], and (iii) when the determination is affirmative (i.e. positive match in data comparison), update at least one of the first asset record and the account record to include an indication that the account identifier is authorized to access the first physical asset [0111-0112, 0121, 0133].
Re claim 12. HOYOS discloses [0037, 0098, 0114] the system of claim 1, wherein the server is configured to store an account record containing an account identifier, wherein the server is further configured to (i) receive an authorization request containing the account identifier and the second asset identifier from a client computing device, (ii) determine, based on a comparison between the second asset record and the account record, whether to authorize the request, (iii) when the determination is affirmative, update at least one of the second asset record and the account record to include an indication that the account identifier is authorized to access the second physical asset.  
Re claim 13. HOYOS discloses [0034-0036] the system of claim 12, wherein the server is configured to monitor the status data received from the collector device to determine whether the second physical asset is idle or in use. 
Re claim 14. HOYOS discloses (FIG.3-4) the system of claim 13, wherein the server is configured to update the second asset record to indicate that the second physical asset is idle when the status data received from the collector device includes the second asset identifier and a previous transmission of status data did not include the second asset identifier. [0072, 0147]
Re claim 15. HOYOS discloses (FIG.3-4) the system of claim 13, wherein the server is configured to update the second asset record to indicate that the second physical asset is in use when the status data does not include the second asset identifier and a previous transmission of status data included the second asset identifier. [0037, 0072, 0147]
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOYOS et al. (US 20150363986 A1) in view of PUDAR et al. (US 20160203661 A1) further in view of HAQUE (US 20150039365 A1).  The teachings HOYOS as modified by PUDAR were discussed regarding claim 1.
Re claim 2. HOYOS discloses the second physical asset comprises a hand tool (i.e. mobile device) or a consumable material in proximity to the construction vehicle.
However, HOYOS as modified by PUDAR fails to explicitly disclose:
the system of claim 1, wherein the first physical asset comprises a construction vehicle. 
HAQUE teaches (abstract) in a similar field of invention [0081] a system to certify specific drivers for driving/accessing certain vehicles [0121, 0137], including trucks for use in supply deliveries (i.e. construction equipment).  Furthermore, HAQUE clearly teaches the concept of using a physical asset for construction purposes (i.e. vehicle packed with supplies – trailers, semi-trailers and moving trucks – all qualify as construction equipment), wherein specific drivers must go through certification process to ensure certainty in the quality of drivers using various data including but not limited to driver’s license, among other historical data, with the assistance of a remote server.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adopting the method and system of HOYOS as modified by PUDAR for usage with construction vehicles (i.e. trucks/vehicles carrying construction tools, machines, etc.) as taught by HAQUE in order to obtain a more secure method and system for permitting qualified drivers to access specific physical assets as necessary.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOYOS et al. (US 20150363986 A1) in view of PUDAR et al. (US 20160203661 A1) further in view of CHASE et al. (US 20030034873 A1). The teachings HOYOS as modified by PUDAR were discussed regarding claim 1.
Re claim 8. However, HOYOS as modified by PUDAR fails to explicitly disclose:
the system of claim 7, wherein the telematics interface of the collector device is further configured to enable communication with an interrupt device of the first physical asset.  
One of ordinary skill in the art understands the need to enable opening/accessing of a vehicle so that user can operate.
	CHASE teaches (abstract) in similar field of invention, wherein a vehicle access control [0040] includes operation of an interrupt device (i.e. access control module to unlock door and disables vehicle security system) integrated in the physical asset (FIG.10) to thereby permit access to the physical asset.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the interrupt device as taught by CHASE in order to provide a means for permitting or denying access to the physical asset (i.e. vehicle).
Re claim 9. HOYOS as modified by PUDAR and CHASE discloses the system of claim 8, wherein the authorization request includes an access request (HOYOS – 405 in FIG.4), wherein the server is configured to transmit an instruction to the collector device to permit access to the first physical asset (HOYOS – FIG.4), and wherein the collector device is configured to operate the interrupt device (CHASE – interrupt device) of the first physical asset via the telematics interface (PUDAR – telematics unit 30 is connected with other vehicle devices for performing various functions) responsive to receipt of the instruction. [0019]
Re claim 10. HOYOS discloses [0069, 0079] the system of claim 8, wherein the authorization request includes a request for future access, wherein the server is configured to transmit a pre-authorized code to the collector device, and wherein the server is further configured to transmit the pre-authorized code to the client computing device.  
Re claim 11. HOYOS discloses [0037] the system of claim 10, wherein the collector device is configured to (i) receive and store the pre-authorized code, (ii) receive input data via an input device, (iii) determine whether the input data matches the pre-authorized code, and (iv) when the input data matches the pre-authorized code, operate the interrupt device of the first physical asset via the telematics interface.
Claim(s) 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOYOS et al. (US 20150363986 A1) in view of HAQUE (US 20150039365 A1).  The teachings HOYOS were discussed regarding claim 16.
Re claim 17. HOYOS discloses the second physical asset comprises a hand tool (i.e. mobile device) or a consumable material in proximity to the construction vehicle.
However, HOYOS fails to explicitly disclose:
the system of claim 16, wherein the first physical asset comprises a construction vehicle. 
HAQUE teaches (abstract) in a similar field of invention [0081] a system to certify specific drivers for driving/accessing certain vehicles [0121, 0137], including trucks for use in supply deliveries (i.e. construction equipment).  Furthermore, HAQUE clearly teaches the concept of using a physical asset for construction purposes (i.e. vehicle packed with supplies – trailers, semi-trailers and moving trucks – all qualify as construction equipment), wherein specific drivers must go through certification process to ensure certainty in the quality of drivers using various data including but not limited to driver’s license, among other historical data, with the assistance of a remote server.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adopting the method and system of HOYOS for usage with construction vehicles (i.e. trucks/vehicles carrying construction tools, machines, etc.) as taught by HAQUE in order to obtain a more secure method and system for permitting qualified drivers to access specific physical assets as necessary.
Re claim 26. Rejected for the same reason.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOYOS et al. (US 20150363986 A1) in view of HAQUE (US 20150039365 A1) further in view of CHASE et al. (US 20030034873 A1).  The teachings HOYOS as modified by HAQUE were discussed regarding claims 16-17.
Re claim 18. However, HOYOS as modified by HAQUE fails to explicitly disclose:
the system of claim 17, wherein the construction vehicle includes an interrupt device integrated therein, and wherein the collector device is configured to control the interrupt device to thereby permit or deny access to the construction vehicle.  
One of ordinary skill in the art understands the need to enable opening/accessing of a vehicle so that user can operate.
	CHASE teaches (abstract) in similar field of invention, wherein a vehicle access control [0040] includes operation of an interrupt device (i.e. access control module to unlock door and disables vehicle security system) integrated in the physical asset (FIG.10) to thereby permit access to the physical asset.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the interrupt device as taught by CHASE in order to provide a means for permitting or denying access to the physical asset (i.e. vehicle).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOYOS et al. (US 20150363986 A1) in view of CHASE et al. (US 20030034873 A1).  The teachings HOYOS was discussed regarding claims 16 and 19.
However, HOYOS fails to explicitly disclose:
Re claim 20. the system of claim 19, wherein the storage enclosure includes an interrupt device integrated therein, and wherein the collector device is configured to control the interrupt device to thereby permit or deny access to an interior of the storage enclosure.
	CHASE teaches (abstract) in similar field of invention, wherein a vehicle access control [0040] includes operation of an interrupt device (i.e. access control module to unlock door and disables vehicle security system) integrated in the physical asset (FIG.10) to thereby permit access to the physical asset (i.e. interior of vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the interrupt device as taught by CHASE in order to provide a means for permitting or denying access to the physical asset (i.e. vehicle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/18/2022